Appeal from a judgment of the County Court of Columbia County (Leaman, J.), rendered January 3, 1997, convicting defendant upon his plea of guilty of the crimes of criminal possession of a controlled substance in the fourth degree, criminally using drug paraphernalia in the second degree and criminal impersonation in the second degree.
Defendant, then 16 years old, was convicted upon his plea of *954guilty of criminal possession of a controlled substance in the fourth degree and was sentenced to a prison term of 3 to 9 years; he was also sentenced to two one-year terms of imprisonment for his conviction of criminally using drug paraphernalia in the second degree and criminal impersonation in the second degree. All sentences were concurrent. Defendant now argues that County Court erred in denying him youthful offender status. We disagree. There is no basis upon which to conclude that County Court abused its discretion in this regard insofar as the court considered all of the relevant factors, including the seriousness of the crime, defendant’s prior unsuccessful involvement in the juvenile justice system and the negative recommendation in the presentence report (see, People v Cruickshank, 105 AD2d 325, 334, affd sub nom. People v Dawn Maria C., 67 NY2d 625). Moreover, we reject defendant’s argument that the sentence was harsh and excessive (see, People v Suitte, 90 AD2d 80) and decline to disturb it (see, CPL 470.15 [6] [b]).
Mercure, J. P., Crew III, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.